Citation Nr: 0533004	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  04-03 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
gunshot wound to the left knee with surgical absence of 
patella and retained foreign bodies, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.  The veteran's separation documents reflect that he was 
awarded the Combat Infantryman Badge and the parachutist's 
badge.  He served as a light weapons infantryman (11B4P) in 
Vietnam.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge in July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the record and finds that further 
development is necessary prior to the completion of appellate 
action.

First, the Board notes that the July 2003 VA examination 
provides an inadequate basis upon which to evaluate the 
service connected left knee disability.  The examiner did not 
review the veteran's claims file in conjunction with the 
examination.  Moreover, the Board notes that the veteran's 
service-connected left knee disability is the result of a 
gunshot wound sustained during combat.  A review of the 
claims file reflects that the veteran underwent surgery 
inservice for the residuals of a gunshot wound which involved 
removal of his patella.  Service medical records show that he 
sustained multiple fractures and that shrapnel fragments were 
retained in the muscle tissue.  He was found to exhibit 
quadriceps muscle atrophy.  Results of X-rays taken in July 
2003 reflect multiple metallic foreign bodies scattered 
throughout the soft tissues of the knee, small focal 
ossifications anterior to the distal femur, marked 
irregularity of the lateral tibial plateau, and joint space 
narrowing and sclerosis involving the medial tibiofemoral 
compartment.  The VA examination itself reflects findings of 
scars and an absence of deep tendon reflexes in the left 
knee.  Separate neurological and muscle evaluation was not 
conducted.

The pertinent regulations for the evaluation of gunshot 
wounds require knowledge of the history of the wound and its 
treatment inservice, as well thorough examination for bone, 
joint, muscle and neurological pathology.  See 38 C.F.R. 
§ 4.56 (2005).  In addition, the U.S. Court of Appeals for 
Veterans Claims has determined that separate, compensable 
evaluations may be assigned for manifestations of the same 
disability where doing so is not a violation of the 
prohibition against pyramiding.  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994); VAOPGPREC 23-97 (July 1, 1997; revised 
July 24, 1997); 38 C.F.R. § 4.14. 

Given the complexity of the residuals of gunshot wound 
presented in the veteran's service-connected knee disability, 
and the requirements of the criteria for evaluating residuals 
of gunshot wounds, the Board finds that further examination 
must be afforded-and that this must be done with complete 
review of the claims file.  See 38 C.F.R. § 31.59(c)(4) 
(2005).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO/AMC should again request that 
the veteran identify all VA and non-VA 
health care providers who have treated 
him for his residual left knee 
disability.  The RO should then obtain 
those medical records the veteran 
identifies that are not already of 
record.  In particular, the RO/AMC should 
ensure it has all records of treatment 
accorded the veteran at VA Medical Center 
(VAMC) in Charleston, South Carolina.

2.  Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  Following completion of the #1-2 
above, the RO/AMC should make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature and extent of gunshot residuals to 
his left knee.  All indicated tests and 
studies should be performed-including, 
but not limited to, examinations for 
joint, bone, muscle, neurological, and 
tissue/skin pathology.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should summarize the medical history, 
including the onset and course of the 
gunshot wound residuals to the left 
knee-including, but not limited to, 
surgical absence of patella and retained 
foreign bodies, and any and all other 
joint, bone, muscle, neurological and 
tissue/skin manifestations; describe any 
current symptoms and manifestations 
attributed to the gunshot wound residuals 
to the left knee-including, but not 
limited to, surgical absence of patella 
and retained foreign bodies, and any and 
all other joint, bone, muscle, 
neurological and tissue/skin 
manifestations; and provide diagnoses for 
any and all left knee pathology-to 
include any and all manifestations of 
joint, bone, muscle, neurological, and 
tissue/skin pathology.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim 
for an increased evaluation for the 
residuals of gunshot wound to the left 
knee with surgical absence of patella and 
retained foreign bodies, including 
consideration of separate, compensable 
evaluations for any and all manifested 
joint, bone, muscle, neurological, and 
tissue/skin pathology, in accordance with 
Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), and to include consideration of 
extra schedular evaluation under 
38 C.F.R. § 3.321.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


